BANC OF AMERICA INVESTMENT V. LANCASTER



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-223-CV



BANC OF AMERICA INVESTMENT

SERVICES, INC., MICHAEL DEGOLIER,

AND TERRY JOHNSON	APPELLANTS



V.



MARIE LANCASTER	APPELLEE



------------



FROM THE 342
ND
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants are attempting to appeal the trial court’s “Order of Referral to Mediation.”  On July 19, 2004, we notified appellants, in accordance with rule of appellate procedure
 42.3, that this court may not have jurisdiction over this appeal because it appears the order is not appealable.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2004-05) (listing types of interlocutory orders that are appealable), §§ 154.021-.022 (Vernon 1997), § 154.023 (Vernon Supp. 2004-05).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.

Appellant’s response to our jurisdiction letter does not state sufficient grounds for continuing the appeal.  Because the complained-of order is not appealable, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 



PER CURIAM



PANEL D:	LIVINGSTON, J.; CAYCE, C.J.
; and WALKER, J.

DELIVERED: 
August 24, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.